UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                           Plaintiff,

                    -v.-
                                                      19 Civ. 6076 (KPF)
BGC PARTNERS, INC., TOWER
                                                            ORDER
BRIDGE INTERNATIONAL SERVICES,
L.P., BGC HOLDINGS, L.P., and
SHAUN LYNN,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of motions filed by Plaintiff’s attorneys,

Christopher Tovar and Siobhan Briley, to withdraw as counsel. (Dkt. #48, 49,

50, 52, 53, 54). The Court understands that, if these motions were to be

granted, Plaintiff would proceed pro se in this matter. The initial pretrial

conference, currently scheduled for February 20, 2020, shall instead serve as a

conference to address Plaintiff’s attorneys’ requests to withdraw. Accordingly,

all parties, including Plaintiff and Plaintiff’s current attorneys, are required to

attend the February 20, 2020 hearing. The Court will schedule a pre-motion

conference concerning the motions that Defendants intend to file (see Dkt. #45,

46, 47), after the pending motions to withdraw have been decided.

SO ORDERED.

Dated:       February 12, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
